Frazer, J.
Suit by the appellant against one Ervin and the appellee, upon a promissory note for one hundred and fifty dollars, with interest at eight per cent, per annum. The appellee answered under oath, that ho was only surety; that after the execution of the note, and without his knowledge or consent, the same had been materially altered by adding the clause fixing the rate of interest.
The case is hero on the evidence, which fully sustained *211the answer. "We perceive no reason for interference with the finding. The defense was complete without proof that an agreement was made between the creditor and principal debtor to extend the time of payment. The note sued on was not the note of the appellee.
J. Brownlee, for appellant.
A. B. Jetmore, W. A. Bonham, and J. T. Wells, for appellee.
The judgment is affirmed, with costs.